                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

                                                      CIVIL NO. CIVIL 19-1242(WGY)
  D&Z AUCTION RESELLERS, LLC AND
  GUSTAVO A. MORENO PONCE                            COPYRIGHT INFRINGEMENT
  Plaintiffs                                         DIGITAL MILLENIUM ACT
  V.                                                 COMPUTER FRAUD AND ABUSE
  MEDIA DATA CORPORATION, et als

  Defendants



 MOTION OF FARMACIA LOS ANGELES DE ISABELA LLC, ISLOTE DRUG, INC,
  FARMACIA CUQUIMAR, INC. AND CARMEN REMIGIO KUILIAN Y PEDRO J.
 KUILAN MARRERO, DBA FARMACIA DORADO FOR THE RULING ON MOTION
                 TO STRIKE WITHOUT OPPOSITION

TO THE HONORABLE COURT:

       COME NOW Farmacia Los Angeles de Isabela Llc, Islote Drug, Inc, Farmacia Cuquimar,

Inc., Carmen Remigio Kuilian y Pedro J. Kuilan Marrero, DBA Farmacia Dorado Farmacia

Cuquimar, Inc., through their undersigned attorneys and very respectfully states, alleges and prays:

       1. Plaintiff filed without leave of court and amended complaint on October 7, 2019. On that

           same day, movants filed a motion to strike. To date, plaintiffs have not opposesd said

           motion to strike. Hence, the appearing parties request from the Honorable Court that it

           decide the motion to dismiss without opposition by plaintiffs

           WHEREFORE: The appearing parties respectfully request from the Honorable Court that

       it decide the motion to dismiss without opposition by plaintiffs

       CERTIFICATE OF SERVICE: That on this same date, a copy of this motion has been sent

to all parties through the CM/ECF system.
     Respectfully submitted on this 4th of November, 2019.



/s John E. Mudd                                       /s John A. Stewart
John E. Mudd Bar Number: 201102                       John A. Stewart Bar Number: 231804
LAW OFFICES JOHN E. MUDD                              Attorney for Plaintiffs
P. O. BOX 194134                                      PO Box 140357
SAN JUAN, P.R. 00919                                  Arecibo, PR 00614-0357
(787) 413-1673                                        Tel/Fax: (787) 878-0403
E-Mail jemudd@yahoo.com                               E-mail: stewart_j_esq@msn.com




                                                                                           2
